[Cite as State v. Jude, 2019-Ohio-928.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                   ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                 :        MEMORANDUM OPINION

                 Plaintiff-Appellee,           :
                                                        CASE NO. 2019-A-0012
        - vs -                                 :

JOHN JUDE, JR.,                                :

                 Defendant-Appellant.          :


Criminal Appeal from the Ashtabula County Court of Common Pleas, Case No. 1973
CR 09376.

Judgment: Appeal dismissed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Plaintiff-Appellee).

John Jude, Jr., pro se, PID: A603-412, Lake Erie Correctional Institution, 501
Thompson Road, P.O. Box 8000, Conneaut, OH 44030 (Defendant-Appellant).



THOMAS R. WRIGHT, P.J.

        {¶1}     On January 24, 2019, appellant filed a pro se notice of appeal and motion

for leave to file a delayed appeal pursuant to App.R. 5(A). Appellee, the state of Ohio,

opposes the motion.

        {¶2}     Appellant moves to appeal the trial court’s May 29, 1973 entry sentencing

him to life in prison for second-degree murder. The appeal is untimely by over 45 years.
       {¶3}   [A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

(Emphasis added.) App.R. 4(A)(1).

       {¶4}   “After the expiration of the thirty day period provided by App.R. 4(A) for the

filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave

of the court to which the appeal is taken in * * * [c]riminal proceedings * * *.” App.R.

5(A)(1)(a).

       {¶5}   A motion for leave to appeal shall set forth the reasons for the failure to

perfect an appeal as of right. App.R. 5(A)(2).

       {¶6}   The reasons for failing to perfect an appeal as of right must be valid and

justify the length of time it took to initiate an appeal. See, e.g., State v. Johnson, 11th

Dist. Trumbull No. 2013-T-0121, 2014-Ohio-2015, ¶6; State v. Williams, 11th Dist.

Trumbull No. 2013-T-0034, 2013-Ohio-3481, ¶9.

       {¶7}   Appellant asserts that: 1) after being advised of his right to appeal by the

trial court, his defense counsel failed to file a timely notice of appeal; 2) he was not

served with a copy of the May 29, 1973 judgment entry by the clerk’s office; and 3) the

trial court found him to be indigent and appointed trial counsel, but failed to appoint

appellate counsel.

       {¶8}   Assuming appellant’s reasons are true, they do not justify a delay of over

45 years in initiating his direct appeal. Appellant was not diligent in taking the proper

steps to protect his own rights.

       {¶9}   Appellant’s pro se motion for leave to file a delayed appeal is hereby

overruled.




                                             2
      {¶10} Appeal dismissed.



MATT LYNCH, J.,

MARY JANE TRAPP, J.,

concur.




                                3